Citation Nr: 1607204	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2014 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In July 2015, the case was remanded to schedule the hearing.  In a statement received in January 2016, he withdrew his appeal in the matter.  


FINDING OF FACT

In a January 27, 2016, written statement, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal seeking service connection for peripheral neuropathy of the lower extremities; there is no question of fact or law remaining before the Board on that matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In a January 27, 2016, written statement, the Veteran requested withdrawal of his appeal seeking service connection for peripheral neuropathy of the lower extremities.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to the matter of service connection for peripheral neuropathy of the lower extremities, and the Board has no further jurisdiction to consider an appeal in the matter.  Accordingly, the appeal with respect to the issue of service connection for peripheral neuropathy of the lower extremities must be dismissed.  


ORDER

The appeal seeking service connection for peripheral neuropathy of the lower extremities is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


